IN T H E C O U R T O F A P P E A L S O F T E N N E S S E E
                                         A T N A S H V IL L E
                                                                                                FL E
                                                                                                 I D
                                                                                                 O c to b e r 1 4 , 1 9 9 8
B A X T E R N E A L H E L S O N ,                                    )
                                                                     )                          C e c il W . C r o w s o n
           P la in t if f / A p p e lla n t,                         )                       A p p e lla te C o u r t C le r k
                                                                     )   A p p e a l N o .
                                                                     )   0 1 -A -0 1 -9 8 0 2 -C H -0 0 0 9 1
V S .                                                                )
                                                                     )   W illia m s o n C h a n c e r y
                                                                     )   N o . 2 4 9 1 1
L E T IC I A F IN L E Y C Y R U S ,                                  )
                                                                     )
           D e f e n d a n t/A p p e lle e .                         )


          A P P E A L E D F R O M              T H E C H A N C E R Y C O U R T O F W IL L IA M S O N C O U N T Y
                                                   A T F R A N K L IN , T E N N E S S E E

                     T H E H O N O R A B L E H E N R Y D E N M A R K B E L L , C H A N C E L L O R




C H A R L E S G . B         L A C K A R D , III
1 5 5 F r a n k li n R o     a d , S u ite 1 5 5
B re n tw o o d , T e n     n e s s e e 3 7 0 2 7
           A tto rn e y      fo r P la in t if f / A p p e lla n t

J . R U S S E L L H E L D M A N
3 2 0 M a in S tr e e t, S u ite 1 0 1
F r a n k li n , T e n n e s s e e 3 7 0 6 4
             A tt o r n e y fo r D e f e n d a n t/ A p p e lle e




                                     A F F IR M E D IN P A R T ; R E V E R S E D IN P A R T ;
                                                      A N D R E M A N D E D




                                                                         B E N H . C A N T R E L L , J U D G E


C O N C U R :
T O D D , P .J ., M .S .
C A IN , J .




                                                         O P I N I O N
                        T h e i s s u e s in t h i s a p p e a l i n v o lv e t h e l o w e r c o u r t ’ s o r d e r i n c o r p o r a t i n g

( 1 ) a p r o v is io n t h a t a n i n e - y e a r - o l d c h il d d i d n o t h a v e t o v is it w i t h h i s f a t h e r a g a i n s t h i s

( t h e c h il d ’ s ) w i s h e s a n d ( 2 ) a p r o v is io n t h a t t h e m o t h e r w a s t o a r r a n g e a p r i v a t e p h o n e

c a l l b e t w e e n t h e c h il d a n d h i s f a t h e r o n c e a w e e k . W e r e v e r s e t h e o r d e r w i t h r e s p e c t

t o v is it a t i o n . O t h e r w i s e w e a f f i r m .



                                                                         I.



                        T h e C irc u it C o u rt o f B o y d C o u n ty , K e n tu c k y e n te re d a n a g re e d o rd e r o n

M a y 2 2 , 1 9 9 2 g r a n t i n g p r i m a r y c u s t o d y o f a m i n o r c h il d t o t h e m o t h e r , a n d s e t t i n g

s p e c if ic tim e s fo r th e           f a th e r ’s   v i s it a t i o n . S u b s e q u e n t o r d e r s     m a d e    s o m e      m in o r

a lte r a t io n s , p r im a r ily w ith r e s p e c t to v is ita t io n d u r in g s u m m e r v a c a tio n s .



                        T h e m o t h e r m o v e d t o W i l l i a m s o n C o u n t y a n d la t e r r e m a r r i e d .                   T h e

f a t h e r a ls o m o v e d to t h e N a s h v ille a r e a . O n A u g u s t 2 8 , 1 9 9 7 t h e f a t h e r f ile d a p e t it io n

in t h e W illia m s o n C o u n t y C h a n c e r y C o u r t t o e n f o r c e th e K e n t u c k y o rd e r s a n d to s e t

s p e c i f i c t i m e s f o r v is it a t i o n . T h e m o t h e r f i l e d a m o t i o n f o r a n o r d e r t h a t t h e r e b e n o

f o r c e d v is it a t i o n b e t w e e n t h e f a t h e r a n d c h il d , a n d t h a t t h e f a t h e r b e e n j o i n e d f r o m

m a k in g d e r o g a t o r y s t a t e m e n t s a b o u t t h e m o t h e r , o r t h e m o t h e r ’ s f a m i l y , i n t h e

p r e s e n c e o f t h e c h il d .



                        A fte r a       h e a r in g , th e       c h a n c e llo r e n te r e d        a n      o r d e r a d o p tin g      a n d

d o m e s t i c a t i n g t h e o r d e r s f r o m B o y d C o u n t y , K e n t u c k y . T h e o r d e r r e s u lt e d i n w h a t t h e

l o w e r c o u r t t e r m e d , “ s t a n d a r d e v e r y o t h e r w e e k e n d v i s it a t i o n a n d s u c h v is it a t i o n i s n o t

t o b e s u p e r v is e d . ”

                        O n t h e m o t h e r ’ s m o t i o n t h a t t h e c h il d n o t b e f o r c e d t o v is it w i t h h i s

 f a t h e r , th e c o u r t o r d e r e d t h e f o llo w in g :


                                       6 .        D e f e n d a n t’s m o tio n f o r a n o r d e r o f n o fo r c e d o r
                        c o e rc e d v is it a t io n is g r a n t e d . P la i n t if f ’s v is it a t io n o r v is it a t io n
                        p r i v il e g e s w i t h t h e m i n o r c h i l d s h a ll n o t b e c o e r c e d o r f o r c e d

                                                                         - 2 -
                        b y a n y o n e a g a in s t th e m in o r c h ild ’s w is h e s , a n d th e m in o r
                        c h i l d s h a ll n o t b e r e q u i r e d , t o v is it w i t h P l a i n t i f f a g a i n s t t h e
                        m i n o r c h il d ’ s w i s h e s .

                                   7 .       D e fe               n d a n t s h a ll t e l l t h e      m i n o r c h il d t h    a t    h e     is    n o t
                        t o b e f o r c e d to g o                  o n v i s it a t i o n w i t h     P la in tif f , th a t      if   h e      d    o e s
                        n o t w a n t to g o o n v                 i s it a t i o n , h e d o e s     n o t g o , a n d th        a t     h e     d   o e s
                        n o t h a v e to g o o n v                i s it a t i o n u n l e s s h e       d e c id e s h e w       a n      ts   to     g o .

                                         8 .                D e f e n d a n t s h a ll    a rra n g e fo r th        e m       in o r c h         il d t o
                        m     a k e    a w e       e k     ly te le p h o n e c a ll      to P la in tif f in a         lo c   a tio n w           h e re
                        n    o o n e      is h   e a      rin g w h a t th e c o n       v e r s a tio n is o n       th e     c a ll i n g       s id e ,
                        s   a id w      e e k    ly      t e l e p h o n e c a ll t o       o c c u r a p p ro x      im a     te ly a t            7 :0 0
                        p    .m . e    a c h      S u      n d a y e v e n in g .

                                                                      *           *             *

                                         1 1 .   D e f e n d a n t ’s m o t io n f o r a n o r d e r r e q u ir in g
                        v i s i t a t i o n t o b e s u p e r v is e d is d e n ie d a t t h i s t i m e ; a n d
                        D e f e n d a n t ’s m o t io n f o r a n in ju n c tio n a g a in s t P la in t if f f r o m
                        m a k in g d e r o g a t o r y s t a t e m e n t s is h e r e b y g r a n t e d a n d i s m a d e
                        r e c ip r o c a l a g a i n s t b o t h p a r t i e s a n d t h e r e f o r e P l a i n t i f f a n d
                        D e f e n d a n t e a c h a r e h e r e b y e n jo i n e d a n d r e s t r a i n e d f r o m
                         m a k in g d e r o g a t o r y s t a t e m e n t s a b o u t t h e o t h e r o r m e m b e r s
                         o f t h e o t h e r ’s f a m ily , in c l u d in g g r a n d p a r e n t s , in t h e p r e s e n c e
                        o f t h e m i n o r c h il d .



                                                                                   II.



                        T h e l o w e r c o u r t ’ s o r d e r w a s b a s e d o n t h e t e s t i m o n y o f t h e c h il d ’ s

m o t h e r , h i s g r a n d m o t h e r , a n d a t r e a t i n g p s y c h ia t r i s t . A l l o f t h e w i t n e s s e s t e s t i f i e d t h a t

t h e c h il d d i d n o t w i s h t o e v e r v is it h i s f a t h e r a g a i n o r e v e n t o t a l k t o h i m                                               o n th e

t e le p h o n e . T h e a n im o s it y , a c c o r d in g t o t h e w it n e s s e s , g r e w o u t o f t h e f a t h e r ’s a c t s

i n ( 1 ) c u t t i n g t h e c h il d ’ s h a ir w h e n h e v is it e d w i t h t h e f a t h e r a n d ( 2 ) p e r s is t i n g i n c a l l i n g

t h e c h il d N e a l w h e n h e p r e f e r r e d b e i n g c a ll e d “ T r a c e . ”



                        A lth o u g h            th e      m o th e r h a s           c u s to d y , th e       c h il d       a c tu a lly           li v e s w i t h   h is

g r a n d m o t h e r a n d a t e n - y e a r - o l d h a l f s is t e r , i n a h o u s e c l o s e t o w h e r e t h e m o t h e r a n d

s t e p f a t h e r l i v e w i t h t h e i r t w o s m a l l e r c h il d r e n . T h e m o t h e r a n d g r a n d m o t h e r t e s t i f i e d

t h a t w h e n t h e c h il d w e n t o f f w i t h t h e f a t h e r h e d i d s o r e l u c t a n t l y , a n d w h e n h e c a m e

h o m e h e w o u ld b e u p s e t a n d a g it a t e d . H e b e g g e d n o t t o b e m a d e t o g o w it h h is

f a t h e r o r to ta lk to h im             o n th e te le p h o n e . F r o m                     th e tim e h e w a s th r e e , h e h a d o ft e n

                                                                                - 3 -
b e g g e d t o b e a b le t o t a lk to s o m e o n e , a ju d g e o r t h e p o lic e , s o th a t h e w o u ld n o t h a v e

t o v i s i t h i s f a t h e r . H e h a t e d t h e h a i r c u t s g iv e n h im             b y h is f a t h e r a n d h e w i s h e d t o b e

c a ll e d T r a c e .



                         T h e p s y c h i a t r i s t w h o h a d b e e n t r e a t i n g t h e c h il d s in c e 1 9 9 4 t e s t i f i e d t h a t

t h e c h il d h a d a n a t t e n t i o n d e f i c it a n d a n x ie t y d is o r d e r a n d w a s h y p e r a c t i v e . T h e

a t t e n t i o n d e f i c it d i s o r d e r w a s b e in g t r e a t e d w i t h t h e d r u g R i t a l i n . T h e a n x i e t y d is o r d e r

c o n c e r n e d a fe a r o f b e in g s e p a ra te d fr o m                     h is g ra n d m o th e r .            H e a l s o h a d a lo n g

s t a n d i n g f e a r o f g e t t i n g h i s h a ir c u t .           T h e p s y c h ia t r is t h a d w r it t e n a le t t e r t o t h e

m o th e r ’s la w y e r s t a t in g th e c h i ld ’ s f e a r s in t h i s r e g a r d .                  T h e p s y c h i a t r i s t t e s t i fi e d ,

h o w e v e r , t h a t t h e c h il d h a d n e v e r v o ic e d a d e t e r m i n a t i o n n o t t o v is it w i t h h i s f a t h e r

a g a in u n t il h e r e t u r n e d f r o m        t h e s u m m e r v i s it a t i o n i n A u g u s t o f 1 9 9 7 . W h e n a s k e d

i f s h e h a d a n o p in i o n o n w h e t h e r t h e c h il d s h o u ld b e f o r c e d t o v i s i t w i t h h i s f a t h e r , t h e

p s y c h i a t r i s t s a id , “ I t h i n k t o f o r c e it w h e n a c h il d i s t h i s o p p o s e d w o u l d b e r e a l l y

a n x ie t y - p r o v o k i n g a n d v e r y d if f i c u lt f o r h i m . S o I d o n ’ t t h i n k it s h o u ld b e f o r c e d . ”



                         T h e f a t h e r ’ s t e s t i m o n y g a v e a n e n t i r e l y d if f e r e n t p i c t u r e . H e t e s t i f i e d t h a t

t h e h a i r c u t s h e h a d g iv e n t h e c h il d w e r e w i t h t h e c h il d ’ s c o n s e n t a n d t h a t t h e o n l y

o b je c tio n to th e u s e o f th e n a m e “ N e a l” c a m e f r o m                         t h e c h il d ’ s g r a n d m o t h e r .



                         T h e c h a n c e llo r m a d e o n ly a fe w                      f in d in g s o f f a c t.     A t th e e n d o f th e

h e a r in g h e d is c u s s e d t h e p r o o f w ith t h e la w y e r s :

                                       [T H E C O U R T ]: A t th e s a m e tim e , I th in                      k w e ’v e g o t a
                         c h i l d w h o i s in a p r e d i c a m e n t w h e r e t o f o r c e                    h im p r o b a b l y
                         w o u l d m a k e t h e r e l a t i o n s h ip , t h e p o s s i b i l i t y o f       a r e l a t i o n s h ip
                         w o r s e r a th e r th a n b e tte r , a n d th a t’s th e s e n s e I                 g e t fro m w h a t
                         t h e p s y c h i a t r i s t t e s t i f ie d t o . A n d I t h i n k t h e r e w      a s s o m e th in g
                         in t h e r e a b o u t - - I d o n ’t r e m e m b e r a n y th in                        g a b o u t h im
                         d r i n k in g o r a n y th i n g t h a t w o u l d s u g g e s t f e a r .

                                                               *           *            *

                                    W e l l , t h e p s y c h ia t r i s t w a s w a t c h in g t h e c h il d a n d t r y in g
                         t o g iv e a f u ll r e p o r t , I th in k . A n d it b o ils d o w n t o th e f a c t t h a t
                         w h a t w a s t r u l y s i g n i f i c a n t t o t h e c h il d w a s a d a m n h a i r c u t .


                                                                               - 4 -
                                                              *              *             *

                                         B u t t h e w a y it i s , t h a t ’ s a p p a r e n t l y a b ig t h i n g t o t h            e
                       c   h ild a n d I d o n ’t k n o w a n y th in g t o d o a b o u t th a t e x c e p t I th in                      k
                       h    i s c r e d i b i l i t y - - h e g o t t h e h a i r c u t s , a s t h e c h il d s a y s a n d t h        e
                       m       a t e r n a l s id e h a s t e s t i f i e d , I t h i n k , h e g o t t h e h a i r c u t s . A n       d
                       I    t h i n k t h a t w a s s o o u t o f p r o p o r t i o n t o t h e s ig n i f i c a n c e t h a t            it
                       s    h o u ld h a v e , b u t a s t h e p s y c h ia t r i s t s a y s , w h a t e v e r y o u th i n              k
                       o     r I t h i n k , t o h i m i t ’ s o f v it a l i m p o r t a n c e .

                                    A n d a s I’m g e tt in g th e s e n s e o f it , t h a t a n d th e n a m e
                       “ T r a c e ” h a v e b e e n a b e e i n t h e c h il d ’ s b o n n e t t h a t h a v e k e p t
                       h i m f r o m h a v in g a s g o o d a r e l a t i o n s h ip a s h e s h o u l d .

                                                              *              *             *

                                     I w o u l d n ’ t m a k e a f i n d i n g , a s I s a id , I h a v e a p r o f o u n d
                       s u s p i c i o n a n d h a v e h a d t h o s e p r o f o u n d s u s p i c io n s b e f o r e ,
                       a n d a l l I c a n s a y is t h a t I b e l i e v e t h a t i f t h e g r a n d m o t h e r h a s
                       in t e n t io n a lly t r ie d to d e s tr o y o r h a r m t h e p o s s ib ilitie s o f a
                       g o o d r e l a t i o n s h ip , I f i r m l y b e li e v e t h e r e i s a n e s p e c ia l l y h o t
                       p l a c e i n h e l l w a i t i n g f o r h e r . T h a t ’ s a l l. I ’ m j u s t a J u d g e . A n d
                       I d o n ’t t h i n k - - a n d o n t h a t I t h i n k m y ju d g m e n t is ju s t a s g o o d
                       a s t h e p s y c h ia t r i s t . A n d t o h a v e th i s c h i l d c o m e i n a n d s a y
                       t h a t , w h e t h e r h e is p r o g r a m m e d o r n o t , it ’s a fa c t o f lif e t h a t
                       h e w o u l d s a y t h a t h e d o e s n ’t w a n t t o b e f o r c e d .

                                        S o , t h e v is it a t i o n w     ill, I g u e s s , n e e d to b e               a m e n d e d
                       o n l y - - I t h i n k it c e r t a i n l y            c a n ’t b e in c r e a s e d .          I th in k th e
                       v i s i t a t i o n s c h e d u l e s h o u ld       b e a s i t is , a t t h i s h o m e         , w h e re v e r
                       it m a y b e , a n d I d o n ’t th in k               it n e e d s t o b e s u p e r v is       e d . O n th e
                       o th e r h a n d , th e m o tio n th a              t it n o t b e fo r c e d , I th in k          th a t h a s to
                       b e s u s ta in e d .

                                     M R . H E L D M A N : T h a n k y o u , Y o u r H o n o r.

                                    T H E C O U R T : T h e r e ’ s n o w a y I c a n f i x it , e x c e p t t h a t
                       I t h in k th e r e n e e d s to b e s o m e t h in g th a t p u t s th e b u r d e n , t h a t
                       t h e r e b e s o m e r e q u i r e d c o n t a c t . V i s it a t i o n , c a n ’t m a k e h im
                       g o . I f h e s a y s h e d o e s n ’ t w a n t t o g o , h e d o e s n ’t g o . I t h i n k
                       t h e c h il d s h o u ld b e t o l d t h a t , t h a t h e i s n o t t o b e f o r c e d , a n d
                        t h a t h e d o e s n ’t h a v e t o g o u n t i l h e w a n t s t o . A n d h e ’ s g o in g
                        t o h a v e to d e c id e w h e t h e r h e w a n t s a r e l a t i o n s h ip o r n o t .

                                        B u t I t h in k th e r e        o u g h t to      b e a n o r d e r - - I d o n ’t k n o w
                       w h a      t - - t h i s la d y is n o t a      p a r ty to t h      i s p r o c e e d i n g . I c a n ’t o r d e r
                       h e r      to d o a n y th in g , e x c        e p t s h e ’s        th e r e . B u t I c a n o rd e r th is
                       la d y       b e c a u s e s h e is th e          m o th e r o     f t h e c h il d , a n d s o t h e o r d e r
                       w ill     b e o n h e r to m a k e               a rra n g e m         e n t s f o r t h e c h il d t o m a k e
                       w e e       k ly t e l e p h o n e c a ll s    to th e f a th      e r w ith n o o n e h e a r in g w h a t
                       th e     c o n v e r s a tio n is o n         t h e c a ll i n g        s id e .



T h e c h a n c e ll o r d i d n o t f i n d t h a t v is it a t i o n w i t h t h e f a t h e r w o u l d b e d e t r i m e n t a l t o t h e

c h ild   o r th a t it w a s           in   th e     c h ild ’s      b e s t in te r e s ts         to   h a v e     th e   fa th e r ’s      v i s it a t i o n


                                                                           - 5 -
t e r m i n a t e d . I n f a c t , t h e v is it a t i o n o r d e r s a r e s t i l l i n e f f e c t . S o , t h e f a t h e r ’ s v i s it a t i o n

w i t h t h e c h il d w i l l b e d e t e r m i n e d s o le l y b y t h e c h il d ’ s w i s h e s .



                                                                          III.



                         I n t h i s c a s e , o n e o f a n i n c r e a s in g n u m b e r i n v o lv in g c o e r c iv e v i s it a t i o n

o r d e r s , w e s t a r t b y r e c o g n iz in g a g e n e r a l r u l e : t h a t ‘ t h e d e t a i l s o f c u s t o d y a n d v i s it a t i o n

w i t h c h i l d r e n a r e p e c u li a r l y w i t h i n t h e b r o a d d i s c r e t i o n o f t h e t r i a l j u d g e . ” S u t t l e s v .

S u t t l e s , 7 4 8 S . W . 2 d 4 2 7 a t 4 2 9 ( T e n n . 1 9 8 8 ) . S e e a ls o E d w a r d s v . E d w a r d s , 5 0 1

S . W . 2 d 2 8 3 ( T e n n . A p p . 1 9 7 3 ) . W e h a v e n o p ro b le m w ith th e tr ia l ju d g e te r m in a tin g

v i s i t a t i o n p r i v i l e g e s a l t o g e t h e r o n a f i n d i n g t h a t s u c h v is it s w o u l d r e s u lt i n h a r m t o t h e

c h ild “ in e it h e r a p h y s ic a l o r m o r a l s e n s e . ” S e e S u t t le s a t 4 2 9 . W e a r e a ls o to ld th a t

v i s i t a t i o n c a n b e d e n ie d t o a n o n - c u s t o d i a l p a r e n t w h e n i t w o u l d r e s u lt i n s e v e r e

e m o tio n a l h a r m . S e e T e n n . C o d e A n n . § 3 6 - 6 - 3 0 1 ( A c ts 1 9 9 5 , c h . 4 2 8 , § 3 ) . B u t

a b s e n t s u c h f i n d i n g s , t h e p u b l i c p o l i c y o f t h i s s t a t e i s t h a t t h e c o u r t s h a ll “ g r a n t s u c h

r i g h t s o f v is it a t i o n a s w i l l e n a b l e t h e c h il d a n d t h e n o n - c u s t o d i a l p a r e n t t o m a i n t a i n a

p a r e n t - c h il d r e l a t i o n s h ip . ” I d . S e e P i z z i l l o v . P i z z i l l o , 8 8 4 S . W . 2 d 7 4 9 ( T e n n . A p p .

1 9 9 4 ).



                         T h e    c h a n c e llo r r e c o g n iz e d           th e s e   p r i n c ip l e s   w h e n    h e    e n te re d      th e

v is ita tio n o r d e r s fr o m t h e K e n t u c k y c o u r t . A s t h e r e c o rd n o w s ta n d s th e f a t h e r h a s t h e

r i g h t t o h a v e t h e c h il d w i t h h i m a c e r t a i n n u m b e r o f d a y s e a c h m o n t h , f o r a t i m e i n t h e

s u m m e r , a n d o n c e r t a i n h o l i d a y s . T h e n u m b e r a n d l e n g t h o f t h e v is it a t i o n p e r i o d s o n

t h e f a c e o f t h e o r d e r a r e n o t a n i s s u e o n a p p e a l . T h e c h a n c e ll o r d i d n o t f i n d t h a t t h e

e x e r c i s e o f t h e c o u r t - o r d e r e d v is it a t i o n w o u l d h a r m        t h e c h il d i n a n y w a y , p h y s i c a ll y ,

m o r a l l y , o r e m o t i o n a l l y - - e v e n t h o u g h t h e p s y c h ia t r i s t o f f e r e d s o m e l i m i t e d t e s t i m o n y

c o n c e r n i n g t h e c h il d ’ s e m o t i o n a l s t a t e . W e d o n o t t h i n k t h a t t h e p s y c h ia t r i s t ’ s o p in i o n

t h a t f o r c e d v i s it a t i o n w o u l d p r o v o k e a n x ie t y in t h e c h il d a n d w o u l d b e “ v e r y d if f i c u lt f o r

h im ” r is e s to th e le v e l o f th e s e v e r e e m o t io n a l h a r m                  d e s c r ib e d in th e s ta t u t e .


                                                                         - 6 -
                        W e c o m e b a c k t o t h e c o n c l u s io n t h a t t h e v is it a t i o n i n t h i s c a s e is b a s e d

e n t i r e l y o n t h e c h il d ’ s w i s h e s , a n d w e c o n c l u d e t h a t a l l o w i n g a n i n e - y e a r - o l d b o y t o

d e c id e w h e t h e r h i s f a t h e r c a n e x e r c is e h is c o u r t - o r d e r e d v is it a t i o n i s n o t a n e x e r c is e

o f t h e c h a n c e ll o r ’ s d is c r e t i o n . R a t h e r , i t l e a v e s t h e q u e s ti o n t o t h e d i s c r e t i o n o f t h e

c h ild .    A s w e h a v e r e c e n t l y h e ld , t h e c h il d ’ s p r e f e r e n c e is o n ly o n e f a c t o r t o b e

c o n s i d e r e d i n d e c i d i n g w h i c h p a r e n t g e t s c u s t o d y o f t h e c h il d . S e e T e n n . C o d e A n n .

§ 3 6 -6 -1 0 6 .        “ I t s im p l y c a n ’ t b e t h e o n l y f a c t o r t o c o n s i d e r i n d e c id i n g v is it a t i o n

p r iv ile g e s . ” W ils o n v . W ils o n , N o . 0 1 - A - 0 1 - 9 7 0 7 - C V - 0 0 3 2 5 ( N a s h v ille , S e p t . 2 , 1 9 9 8 ) ,

s li p o p . * 1 8 .



                        W e a r e a w a r e o f a t le a s t tw o o p in io n s o f t h is c o u r t w it h w h ic h o u r

h o ld in g in th is c a s e s e e m s to c o n flic t.                   A n d w e f e a r th a t th o s e c a s e s a r e b e in g

i n t e r p r e t e d a s a m a n d a t e t o t h e t r i a l c o u r t s t o r e f r a i n f r o m o r d e r i n g a c h il d t o v i s i t w i t h

t h e n o n - c u s t o d i a l p a r e n t a g a i n s t t h e c h il d ’ s w i s h e s . W e t h i n k t h a t i s a n e r r o n e o u s

in te r p r e ta tio n o f b o th c a s e s .



                        P e r h a p s th e le a d in g c a s e is J o n e s v . J o n e s , N o . 0 1 - A - 0 1 - 9 6 0 7 - C V -

0 0 3 4 6 ( N a s h v ille , F e b . 2 6 , 1 9 9 7 ) in w h ic h th e tr ia l ju d g e h a d o r d e r e d “ m e a n in g fu l

v is ita tio n ” w ith th e n o n - c u s to d ia l p a r e n ts (th e m o th e r h a d c u s to d y o f th e tw o y o u n g e r

c h il d r e n ; t h e f a t h e r c u s t o d y o f t h e t w o o l d e r o n e s ) . T h e c o u r t w e n t f u r t h e r t o o r d e r

t h a t i f a c h il d r e f u s e d t o c o m p l y w i t h t h e c o u r t ’ s o r d e r s , a n u n r u l y c h i l d p e t i t i o n w o u l d

b e f i l e d a g a i n s t t h e c h il d i n t h e j u v e n il e c o u r t . O n a p p e a l t h i s c o u r t s a id :

                                     C u s t o d y a n d v is it a t i o n i s s u e s t o u c h t h e h o m e s ,
                        h e a r t h s , a n d h e a r t s o f e m o t i o n a l l y v u l n e r a b l e c h il d r e n a n d
                        a d u l t s . T h e s e n s it i v e c i r c u m s t a n c e s o f a f a m i l y b r o k e n
                        a p a r t b y d iv o rc e r e q u ir e r e s tr a in t a n d u n d e r s ta n d in g
                        r a t h e r t h a n h e a v y h a n d e d , a u t h o r it a r ia n in t e r v e n tio n .
                        T h u s , c u s t o d y a n d v i s it a t i o n o r d e r s s h o u l d r e f l e c t t h e
                        r e a litie s o f a ll f a m ily m e m b e r s a n d s h o u ld p r o m o te
                        c o n d u c t t h a t is            r e a s o n a b le       in      lig h t o f a ll th e
                        c ir c u m s ta n c e s . T h e y s h o u ld b e d e ta ile d e n o u g h to
                        e n a b l e t h e p a r t i e s t o u n d e r s t a n d p r e c is e ly w h a t t h e c o u r t
                        e x p e c ts o f th e m a n d w h a t th e c o n s e q u e n c e s o f th e ir
                        f a ilu r e t o a b id e b y th e c o u r t ’s o r d e r w ill b e .



                                                                       - 7 -
                                           M e a n i n g f u l n e s s i s a v a g u e a n d s u b je c t i v e c o n c e p t .
                       V      is ita tio n th a t m ig h t b e c o n s id e r e d m e a n in g fu l b y s o m e
                       m       ig h t n o t b e c o n s id e r e d m e a n in g fu l b y o t h e r s . N o
                       c     o n s i s t e n t l y r e l i a b l e b a s is e x i s t s f o r d e t e r m i n i n g w h e t h e r
                       a        p a r t i c u la r v is it w a s m e a n i n g f u l o r n o t . A c c o r d i n g l y ,
                       m       e a n i n g f u l n e s s d o e s n o t p r o v id e a w o r k a b le s t a n d a r d f o r
                       v    i s i t a t i o n a r r a n g e m e n t s b e c a u s e it f a i l s t o i n f o r m t h e
                       p     a r t i e s o f t h e p r e c is e c o n d u c t e x p e c t e d o f t h e m .

                                        T h e r e a r e a l s o p r a c t i c a l l i m i t s o n a c o u r t ’ s a b il i t y t o
                       r e s t o r e th e b o n d s o f tr u s t a n d a f f e c tio n in d y s f u n c tio n a l
                       f a m ilie s . M o s t c o u r t s d o n o t h a v e th e r e s o u r c e s o r
                       e x p e rt is e f o r t h is ty p e o f s u s t a in e d in t e r v e n tio n . C o e r c e d
                       v i s i t a t i o n i s r a r e l y m e a n i n g f u l a n d u s u a ll y d r i v e s f a m i l y
                       m e m b e r s f a r t h e r a p a r t . A c c o r d i n g l y , c o u r t s s h o u ld a v o id
                       a t t e m p t i n g t o f o r c e m e a n i n g f u l r e l a t i o n s h ip s u p o n p a r e n t s
                       a n d c h il d r e n w h o h a v e b e e n a li e n a t e d f r o m e a c h .

                                      T h e tr ia l c o u rt w e n t to o f a r w h e n it o r d e r e d th e
                       c h il d r e n t o h a v e “ m e a n i n g f u l v is it a t i o n ” a n d w h e n i t
                       r e q u i r e d t h e p a r e n t s t o c o e r c e t h e c h il d r e n t o c o m p l y w i t h
                       t h e v is it a t i o n s c h e d u l e . A c c o r d i n g l y , w e m o d i f y t h e t r ia l
                       c o u r t ’ s v is it a t i o n a n d c u s t o d y d e c r e e s b y d e l e t i n g b o t h t h e
                       r e q u i r e m e n t t h a t v is it a t i o n b e “ m e a n i n g f u l ” a n d t h e
                        p a r e n t s ’ o b lig a tio n t o c o m m e n c e u n r u ly c h ild p r o c e e d in g s
                        i f t h e c h il d r e n d o n o t c o o p e r a t e w i t h v is it a t i o n . S i n c e t h e
                        p a r t i e s ’ o l d e s t c h il d h a s n o w r e a c h e d t h e a g e o f m a j o r i t y ,
                        t h e p a r t ie s ’ o n ly r e m a in in g o b lig a t io n s a re t o r e f r a in f r o m
                        d i s p a r a g i n g e a c h o t h e r i n t h e p r e s e n c e o f t h e i r c h il d r e n
                        a n d t o c o o p e ra t e w it h t h e ir r e s p e c t iv e e ff o r t s to h a v e
                        v is ita tio n in t h e m a n n e r p r e s c r ib e d b y th e t r ia l c o u r t . T h e
                        p a r e n t s s h o u ld n o t b e r e q u i r e d t o f o r c e t h e i r c h il d r e n t o
                        e n g a g e in v is ita t io n a g a in s t th e ir w is h e s .



                       T h e g e n e r a l im p r e s s io n th a t tr ia l ju d g e s c a n ’t o r d e r c h ild r e n to v is it th e ir

n o n - c u s to d ia l p a r e n ts         is   p ro b a b ly      b a s e d     o n    th e     la s t s e n te n c e        o f th e    q u o te d

p a ra g ra p h s .        B u t t h e o p i n i o n s h o u ld b e r e a d i n c o n t e x t .              T h e c h i l d r e n i n v o l v e d in

J o n e s w e r e a t o r n e a r t h e a g e o f m a j o r i t y , a n d t h e y h a d l i v e d in t h e s a m e h o u s e h o ld

w i t h t h e i r m o t h e r u n t i l t w o y e a r s e a r l i e r . T h e r e w a s , c o n s e q u e n t l y , n o s u s p i c io n t h a t

t h e c u s t o d i a l p a r e n t h a d d e l i b e r a t e l y a li e n a t e d t h e c h il d r e n f r o m t h e i r m o t h e r . U n d e r

s u c h c ir c u m s t a n c e s t h i s c o u r t w a s r e lu c ta n t t o v e n tu r e o u t o n a c o u rs e th a t m ig h t

m a k e th in g s w o r s e .



                       I n t h i s c a s e , t h e c h il d h a s li v e d v i r t u a l l y a ll h i s l i f e a p a r t f r o m      h is fa th e r .

H e is n o w n i n e .           A lth o u g h it is c le a r th a t h e h a s e x p r e s s e d a w is h n o t to v is it h is


                                                                          - 8 -
f a t h e r , w e c a n n o t a c c e p t t h e c o n c l u s io n t h a t t h e c o u r t h a s n o p o w e r t o r e n d e r a i d t o

th e     f a th e r in      fu rth e ra n c e       o f th e      s ta t u t o r y   m a n d a te         to    p ro m o te       th e   p a r e n t - c h il d

r e l a t i o n s h ip .



                           I n a d d i t i o n , a f t e r w e r e v e r s e d t h e m o r e r a d i c a l p r o v is io n s i n J o n e s , t h e

p a r t ie s s till h a d a n o b lig a t io n “ t o c o o p e r a t e w it h t h e ir r e s p e c t iv e e ff o r t s to h a v e

v is ita tio n in t h e m a n n e r p r e s c r ib e d b y th e t r ia l c o u r t s .” S lip o p . 5 . I n t h is c a s e t h e

c h a n c e l l o r a l l o w e d t h e m o t h e r t o t e l l t h e c h il d t h a t h e d i d n o t h a v e t o g o w i t h h i s f a t h e r

a g a i n s t h is w i s h e s . W e t h i n k t h i s is a g u a r a n t e e t h a t t h e c h i ld w ill n e v e r v is it w i t h t h e

f a t h e r a s lo n g a s t h e c h il d i s u n d e r t h e c u s t o d y a n d c o n t r o l o f t h e m o t h e r a n d

g ra n d m o th e r.



                           A n o t h e r c a s e i n v o lv i n g f o r c e d v i s i t a t i o n i s C o l l i n s v . C o l l i n s , N o . 0 1 - A - 0 1 -

9 2 1 1 - C V - 0 0 4 5 9 ( N a s h v ille , M a y 2 6 , 1 9 9 3 ) , w h e r e th is c o u r t a f f ir m e d th e tr ia l c o u rt’s

r e f u s a l t o f o r c e a f o u r t e e n - y e a r - o l d d a u g h t e r t o v is it w i t h h e r m o t h e r .                    T h e c h ild ’s

o b je c tio n s w e r e b a s e d o n h e r s tr o n g r e lig io u s f e e lin g s th a t h e r m o t h e r ’s h o m o s e x u a l

l i f e s t y le w a s im p r o p e r .



                           T h e t r i a l c o u r t i n t h a t c a s e , h o w e v e r , f o u n d t h a t f o r c e d v i s it a t i o n w o u l d

b e    d e tr im e n ta l to          th e    c h il d / p a r e n t r e l a t i o n s h ip .     T h e        c o u r t a ls o     fo u n d    th a t th e

r e l a t i o n s h ip s h o u ld b e e n c o u r a g e d b y u n m o n i t o r e d t e l e p h o n e p r i v il e g e s a n d a n

a d m o n i t i o n t o t h e f a t h e r n o t t o t a k e a n y a c t i o n t h a t w o u l d a l i e n a t e t h e c h il d f r o m                    th e

m o t h e r . W e d o n o t t h in k C o llin s v . C o llin s is a u th o r it y fo r t h e a c tio n t a k e n b y t h e tr ia l

ju d g e in t h is c a s e .



                                                                             IV .



                           W e r e v e r s e t h e p o r t i o n o f t h e c h a n c e l l o r ’ s o r d e r h o l d i n g t h a t t h e c h il d

d o e s n o t h a v e t o v is it w i t h h i s f a t h e r a n d t h a t t h e m o t h e r s h o u ld i n s t r u c t t h e c h il d t h a t


                                                                            - 9 -
h e d o e s n o t h a v e t o v is it h i s f a t h e r i f h e d o e s n ’t w i s h i t . W i t h o u t a f i n d i n g t h a t t h e

v is it s w o u ld h a r m      t h e c h il d , s u c h a n o r d e r i s c o n t r a r y t o t h e p u b l i c p o li c y o f t h i s s t a t e

a s e x p r e s s e d in o u r C o d e a n d t h e c a s e s i n t e r p r e t i n g i t .



                        W e s h o u ld a d d , h o w e v e r , t h a t e n f o r c in g t h e v is it a t i o n o r d e r s is a n o t h e r

p r o b le m . A s w e s a id in J o n e s , w e th in k th a t th r e a t e n in g th e p a r e n t s w i t h c o n te m p t o r

t h e c h ild w ith d e lin q u e n c y p r o c e e d in g s is r a r e ly e f f e c t iv e a n d f r e q u e n tly c o u n te r -

p r o d u c t i v e . A s lo n g a s t h e c u s t o d i a l p a r e n t i s n e u t r a l t o w a r d t h e v is it a t i o n a n d r e f r a i n s

f r o m t a k in g a n y a c t i o n t o a l i e n a t e t h e c h il d f r o m t h e o t h e r p a r e n t , t h e b u r d e n i s o n t h e

n o n - c u s t o d ia l p a r e n t t o e s ta b lis h th e m u t u a l t r u s t a n d c o n fid e n c e th a t m u s t b e th e

b a s is f o r a m e a n i n g f u l r e l a t i o n s h ip . W e c a n n o t b e l i e v e t h a t a l o v in g p a r e n t w o u l d

i n s is t o n m a k in g h is c h i l d m i s e r a b l e .



                        T h e c h i l d ’ s s e p a r a t i o n a n x ie t y in t h i s c a s e m a y b e t r i g g e r e d b y t h e l e n g t h

o f t h e v is it a t i o n p e r i o d s . W h e n t h e p a r t i e s w e r e l i v in g s o f a r a p a r t , a v is it o f s o m e

d a y s a n d n i g h t s w a s p r o b a b l y t h e o n l y p r a c t i c a l s o lu t i o n . B u t w i t h t h e p a r t i e s l i v i n g

w i t h i n a s h o r t d r i v e o f e a c h o t h e r , a m o r e c r e a t i v e p la n i n v o lv in g s h o r t - t e r m          v is it s a t

t h e b e g i n n i n g m i g h t m i t i g a t e t h e a n x ie t y . I f t h e c h i l d k n e w t h a t h e w o u l d r e t u r n t o h i s

h o m e a t n i g h t a n d t h a t h i s f a t h e r w o u l d n ’ t c u t h i s h a ir , h i s f e e l i n g o f s e c u r i t y w o u l d

s u r e l y im p r o v e . O n r e m a n d t h e t r i a l c o u r t i s f r e e t o e x a m i n e a l l p o s s i b i l i t i e s .



                        W e w o u l d m a k e o n e m o r e o b s e r v a t i o n a b o u t t h e c h il d ’ s h a ir . T h e s t y le

a n d l e n g t h o f t h e h a i r o f a c h i l d o f t h i s a g e i s o r d i n a r i l y a c h o ic e f o r t h e c u s t o d i a l

p a r e n t . T h e f a t h e r s h o u ld r e s p e c t t h e j o i n t d e c is io n o f t h e m o t h e r a n d t h e c h il d .



                        W i t h r e s p e c t t o t h e c h il d ’ s n a m e , w e a r e o f t h e o p i n i o n t h a t t h e f a t h e r

m a y u s e t h e c h il d ’ s g iv e n n a m e w h e n r e f e r r i n g t o h i m . T h e f a t h e r ’ s w i s h e s s h o u l d

c o m m a n d t h e s a m e r e s p e c t t h a t a n y p a r e n t i s d u e o n s u c h a p e r s o n a l c h o ic e . T o

g i v e t h e c h il d a v e t o p o w e r o n t h i s i s s u e s e t s a b a d e x a m p l e f o r t h e c h il d . W e w o u l d


                                                                      - 1 0 -
a l s o a d d t h a t t h e f a t h e r s h o u ld r e s p e c t t h e c h il d ’ s w i s h e s w i t h r e s p e c t t o t h e n a m e h e

w i s h e s t o b e c a ll e d i n h i s o t h e r p e r s o n a l r e l a t i o n s h ip s . T h e r e f o r e , t h e f a t h e r s h o u ld

n o t t h r e a t e n t o c o n t a c t t h e c h il d ’ s s c h o o l o r o t h e r t h i r d p a r t i e s t o i n s is t t h a t t h e y u s e

t h e c h il d ’ s g iv e n n a m e .



                                                                       V .



                       T h e m o t h e r h a s a p p e a le d t h e l o w e r c o u r t ’ s o r d e r o n t h e t e l e p h o n e

c o n v e r s a t i o n s b e t w e e n t h e f a t h e r a n d c h il d . A s in d i c a t e d i n t h e f o r e g o i n g p o r t i o n s o f

t h i s o p in i o n w e f i n d t h e m o t h e r ’ s p o s i t i o n o n t h i s is s u e t o b e w i t h o u t m e r i t .



                       T h e l o w e r c o u r t ’ s o r d e r i s r e v e r s e d a s in d i c a t e d i n t h i s o p in i o n . I n a l l

o t h e r r e s p e c t s it i s a f f i r m e d .     T h e c a u s e is re m a n d e d to th e C h a n c e ry C o u r t o f

W i l l i a m s o n C o u n t y f o r f u r t h e r p r o c e e d in g s . T a x t h e c o s t s o n a p p e a l e q u a l l y t o t h e

p a r tie s .




                                                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                       B E N H . C A N T R E L L , J U D G E



C O N C U R :




_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H E N R Y F . T O D D , P R E S ID IN G J U D G E
M ID D L E S E C T IO N



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W IL L IA M B . C A IN , J U D G E




                                                                    - 1 1 -